116 S.E.2d 776 (1960)
253 N.C. 288
Melba Sue FULLER, by her Next Friend, J. D. Alford,
v.
Lucy W. FULLER, Administratrix of the Estate of Gurney Ryland Fuller, Deceased, and J. R. Fuller.
Jimmy Allen FULLER, by his Next Friend, J. D. Alford,
v.
Lucy W. FULLER, Administratrix of the Estate of Gurney Ryland Fuller, Deceased, and J. R. Fuller.
No. 388.
Supreme Court of North Carolina.
November 2, 1960.
*777 Yarborough, Yarborough & Paschal, Louisburg, for plaintiffs, appellants.
Smith, Leach, Anderson & Dorsett, Raleigh, for defendants, appellees.
PER CURIAM.
The cause of the accident rests in the realm of speculation and conjecture. Negligence will not be presumed from the mere happening of an accident. In the absence of evidence on the question, freedom from negligence will be presumed. Ivey v. Rollins, 251 N.C. 345, 111 S.E.2d 194, and 250 N.C. 89, 108 S.E.2d 63.
The judgments below are
Affirmed.